Citation Nr: 1541392	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  11-29 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a skin disability.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a headache disability.

4.  Whether new and material evidence has been received to reopen a claim of service connection for a disability manifested by joint pain.

5.  Whether new and material evidence has been received to reopen a claim of service connection for a gastrointestinal disability.

6.  Whether new and material evidence has been received to reopen a claim of service connection for a disability manifested by fatigue and tiredness.

7.  Whether new and material evidence has been received to reopen a claim of service connection for a sleep disability.

8.  Entitlement to service connection for immune thrombocytopenia.

9.  Entitlement to a rating in excess of 30 percent for memory loss.

10.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1989 to November 1993.  These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2010, November 2010, and February 2012 rating decisions of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In May 2015, a videoconference hearing was held before the undersigned, and a transcript of the hearing is in the record.  From the date of the hearing, the record was held open for 60 days in order to allow for the submission of additional evidence for consideration; however, no additional evidence was submitted within that time.

At the May 2015 hearing, the Veteran's attorney raised the question of whether the case of Spencer v. Brown, 4 Vet. App. 283 (1993), could be applied to the issues of service connection for a headache disability, for a disability manifested by joint pain, and for a gastrointestinal disability, such that the Board could consider those issues initially on a de novo basis instead of first determining whether new and material evidence had been received to reopen such claims.  [In the Spencer case, the United States Court of Appeals for Veterans Claims found that, where there is an intervening change in law or regulation that creates a new basis of entitlement to the benefit sought, the claim may be reviewed on a de novo basis.  See id.]  Specifically, the Veteran's attorney asserted that 38 C.F.R. § 3.317 was updated with regard to headaches and joint pain in 2002 and with regard to irritable bowel syndrome (IBS) in 2002 and 2010.  [The Board notes that 38 C.F.R. § 3.317 was not initially codified until 2003.]  As the current claims of service connection for a headache disability and for a disability manifested by joint pain were not filed until June 2009, and because the current claim of service connection for a gastrointestinal disability was not filed until January 2011, the Board finds that the Spencer case cannot be applied to any of these claims because a pertinent change in law was not "intervening" with regard to any of those three issues.  Therefore, the Board must first determine whether new and material evidence has been received to reopen these claims before considering such issues on a de novo basis.

The issues of entitlement to service connection for vertigo/dizziness and entitlement to service connection for traumatic brain injury (TBI) have been raised by the record (at the May 2015 hearing), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).

The issues of service connection for a skin disability (on de novo review), service connection for a headache disability (on de novo review), service connection for a disability manifested by joint pain (on de novo review), service connection for a gastrointestinal disability (on de novo review), whether new and material evidence has been received to reopen a claim of service connection for a disability manifested by fatigue and tiredness, whether new and material evidence has been received to reopen a claim of service connection for a sleep disability, service connection for immune thrombocytopenia, a rating in excess of 30 percent for memory loss, and a rating in excess of 10 percent for degenerative disc disease of the lumbar spine are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed December 2008 rating decision denied the Veteran service connection for bilateral hearing loss, finding in essence that there was no evidence that his current bilateral hearing loss was incurred in or related to his service.

2.  Evidence received since the December 2008 rating decision does not tend to show that the Veteran's current bilateral hearing loss was incurred in or related to his service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss; and does not raise a reasonable possibility of substantiating such claim.

3.  An unappealed December 2008 rating decision denied the Veteran's claim to reopen a claim of service connection for a skin disability, finding that no new and material evidence had been presented.  The claim was previously denied in July 2003 and July 2004 (based upon a finding that he did not have a skin disability that was incurred in or related to his service), and in November 2006 (based upon a finding that no new and material evidence had been presented).

4.  Evidence received since the December 2008 rating decision suggests that the Veteran has a current skin disability with continuity of symptoms since service and that such disability may be due to an undiagnosed illness as a result of his Gulf War service; relates to an unestablished fact necessary to substantiate the claim of service connection for a skin disability, and raises a reasonable possibility of substantiating such claim.

5.  An unappealed December 2008 rating decision denied the Veteran's claim to reopen a claim of service connection for a headache disability, finding that no new and material evidence had been presented.  The claim was previously denied in March 1999 (based upon a finding that there was no objective evidence of a current disability), in July 2003 (based upon a finding that he did not have a headache disability that was recurrent in service or related to his service), and in July 2004 and November 2006 (based upon a finding that no new and material evidence had been presented).

6.  Evidence received since the December 2008 rating decision suggests that the Veteran has a current headache disability that may be due to an undiagnosed illness as a result of his Gulf War service; relates to an unestablished fact necessary to substantiate the claim of service connection for a headache disability, and raises a reasonable possibility of substantiating such claim.

7.  An unappealed December 2008 rating decision denied the Veteran's claim to reopen a claim of service connection for a disability manifested by joint pain, finding that no new and material evidence had been presented.  The claim was previously denied in March 1999 (based upon a finding that there was no objective evidence of a current disability) and in July 2003, July 2004, and November 2006 (based upon a finding that no new and material evidence had been presented).

8.  Evidence received since the December 2008 rating decision suggests that the Veteran has a current disability manifested by joint pain that may be due to an undiagnosed illness as a result of his Gulf War service; relates to an unestablished fact necessary to substantiate the claim of service connection for a disability manifested by joint pain, and raises a reasonable possibility of substantiating such claim.

9.  An unappealed July 2004 rating decision denied the Veteran's claim to reopen a claim of service connection for a gastrointestinal disability, finding that no new and material evidence had been presented.  The claim was previously denied in March 1999 (based upon a finding that he did not have a gastrointestinal disability that was incurred in or related to his service and that a diagnosis of IBS precluded service connection for an undiagnosed illness) and in July 2003 (based upon a finding that no new and material evidence had been presented).

10.  Evidence received since the July 2004 rating decision suggests that the Veteran has a current gastrointestinal disability with continuity of symptoms since service; relates to an unestablished fact necessary to substantiate the claim of service connection for a gastrointestinal disability, and raises a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim of service connection for bilateral hearing loss may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  New and material evidence has been received, and the claim of service connection for a skin disability may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  New and material evidence has been received, and the claim of service connection for a headache disability may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2015).

4.  New and material evidence has been received, and the claim of service connection for a disability manifested by joint pain may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2015).

5.  New and material evidence has been received, and the claim of service connection for a gastrointestinal disability may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims outlined below.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

Inasmuch as this decision reopens the claims of service connection for a skin disability, a headache disability, a disability manifested by joint pain, and a gastrointestinal disability, there is no reason to belabor the impact of the VCAA on the matters of reopening such claims; any notice or duty to assist omission is harmless with regard to the Veteran's petitions to reopen those matters.

With regard to the Veteran's petition to reopen a claim of service connection for bilateral hearing loss, he was advised of VA's duties to notify and assist in the development of his claim to reopen prior to its initial adjudication.  An April 2010 letter explained the evidence necessary to substantiate his claim (including notice of new and material evidence requirements in accordance with Kent), the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  A September 2011 statement of the case (SOC) readjudicated the matter after the Veteran and his representative responded and further development was completed.  At the hearing before the undersigned, the Veteran was advised of what is needed to reopen his claim of service connection for bilateral hearing loss.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  He has received all critical notice, and has had ample opportunity to respond/supplement the record.  He has not alleged prejudice from a notice defect.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's service treatment records and pertinent post-service treatment records have been secured.  Notably, in a claim to reopen, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until the previously denied claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist as to this matter is met.

Legal Criteria, Factual Background, and Analysis

A claim which is the subject of a prior final rating decision may be reopened if new and material evidence is received.  38 U.S.C.A. §§ 5108, 7105.

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted to agency decision-makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of establishing the claim.  38 C.F.R. § 3.156(a).

The Court has held that the phrase 'raises a reasonable possibility of establishing the claim' must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.


Reopening Claim of Service Connection for Bilateral Hearing Loss

A December 2008 rating decision denied the Veteran service connection for bilateral hearing loss essentially on the basis that there was no evidence that his current bilateral hearing loss was incurred in or related to his service.  He was furnished notice of that determination and of his appellate rights, and the December 2008 rating decision became final when he did not appeal that decision or submit new and material evidence within one year following notice.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

The pertinent evidence of record at the time of the December 2008 rating decision consisted of the Veteran's service treatment records, post-service VA treatment reports dated in June 1997 and July 2008, and the report of a November 2008 VA audiology examination.  His service treatment records did not note any complaints, findings, diagnosis, or treatment of hearing loss in either ear.  The June 1997 VA treatment report noted his contention of having had hearing loss since his discharge from the military.  The July 2008 VA treatment report noted his contention of having had poor hearing in his left ear since the early 1990s.  The November 2008 VA audiology examination report noted his reports of noise exposure in service, and audiometric testing revealed hearing loss (in accordance with 38 C.F.R. § 3.385) in both ears; however, the VA examiner opined that the Veteran's current bilateral hearing loss was less likely as not (less than 50/50 probability) caused by or a result of his conceded in-service exposure to acoustic trauma, with the rationale being that the Veteran had essentially normal hearing at service enlistment and service separation.  None of the aforementioned evidence showed that the Veteran's current bilateral hearing loss was incurred in or related to his service.

The pertinent evidence of record since the December 2008 rating decision consists of testimony provided by the Veteran and his attorney at the May 2015 hearing.  At such hearing, his attorney testified that they had no new and material evidence to offer in order to reopen the claim of service connection for bilateral hearing loss.  His attorney also testified with an argument that the November 2008 VA audiology examination was inadequate, and requested that the Board order a new VA examination.

As the claim of service connection for bilateral hearing loss was previously denied on the basis that there was no evidence that the Veteran's current bilateral hearing loss was incurred in or related to his service, for evidence to be new and material in the matter, it would have to be evidence not previously of record that tends to show that his current bilateral hearing loss was incurred in or related to his service.

While the aforementioned evidence received since the December 2008 rating decision is new (to the extent that it was not previously associated with the record), it is not material, as such evidence does not show that the Veteran's current bilateral hearing loss was incurred in or related to his service.  Furthermore, the Board reiterates that in a claim to reopen, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until after the previously denied claim is reopened.  See 38 C.F.R. § 3.159(c)(4)(iii).

The evidence received since the December 2008 rating decision does not tend to show that the Veteran's current bilateral hearing loss was incurred in or related to his service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss; and does not raise a reasonable possibility of substantiating such claim.  Therefore, such evidence is not new and material, and the claim may not be reopened.  38 U.S.C.A. § 5108.

Reopening Claim of Service Connection for a Skin Disability

Initially, a July 2003 rating decision denied the Veteran's claim of service connection for a skin disability essentially on the finding that he did not have a skin disability that was incurred in or related to his service.  He was furnished notice of that determination and of his appellate rights, and the July 2003 rating decision became final when he did not appeal that decision or submit new and material evidence within one year following notice.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.  Thereafter, a July 2004 rating decision confirmed the previous determination, once again finding in essence that there was no evidence that the Veteran had a skin disability that was incurred in or related to his service.  He was furnished notice of that determination and of his appellate rights, and the July 2004 rating decision became final when he did not appeal that decision or submit new and material evidence within one year following notice.  See id.  Thereafter, a November 2006 rating decision determined that new and material evidence had not been received to reopen a claim of service connection for a skin disability.  He was furnished notice of that determination and of his appellate rights, and the November 2006 rating decision became final when he did not appeal that decision or submit new and material evidence within one year following notice.  See id.  Finally, a December 2008 rating decision determined that new and material evidence had not been received to reopen a claim of service connection for a skin disability.  After filing a notice of disagreement in April 2009 and receiving a SOC in April 2010, the December 2008 rating decision became final when he did not perfect an appeal by filing a substantive appeal.  See id.

Evidence received since the December 2008 rating decision includes the report of an October 2010 VA joints examination as well as the Veteran's May 2015 hearing testimony.  In the October 2010 VA joints examination report, the VA examiner opined the following: "...I feel that the additional history of multiple migratory joint pain combined with the other medical manifestations of thrombocytopenia, adenopathy, skin rash, etc., this multisystem manifestation would fall under the category of diagnosed medically unexplained chronic multisystem illness without conclusive etiology."  At his May 2015 hearing, the Veteran testified that at the present time, the lesions/rash on his legs, buttocks, arms, and scalp are the same type of lesions/rash that he had in service and that such symptoms have been continuous since that time.

As service connection for a skin disability was previously denied on the basis that there was no evidence that the Veteran had a skin disability that was incurred in or related to his service, for evidence to be new and material in the matter, it would have to be evidence not previously of record that tends to show that a current skin disability was incurred in or related to his service.  The aforementioned evidence indicates that he has had continuity of symptomatology of a current skin disability since service and that such disability may be due to an undiagnosed illness as a result of his Gulf War service.  For purposes of reopening, it is deemed credible.  It relates to an unestablished fact necessary to substantiate the claim of service connection for a skin disability, and raises a reasonable possibility of substantiating that claim (particularly in light of the low threshold standard for reopening endorsed by the Court in Shade, supra).  Therefore, the additional evidence received is both new and material, and the claim of service connection for a skin disability may be reopened.  38 U.S.C.A. § 5108.

Reopening Claim of Service Connection for a Headache Disability

Initially, a March 1999 rating decision denied the Veteran's claim of service connection for a headache disability essentially on the finding that there was no objective evidence of a current disability.  He was furnished notice of that determination and of his appellate rights, and the March 1999 rating decision became final when he did not appeal that decision or submit new and material evidence within one year following notice.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.  Thereafter, a July 2003 rating decision denied his claim of service connection for a headache disability, finding in essence that there was no evidence that he had a headache disability that was recurrent in service or related to his service.  He was furnished notice of that determination and of his appellate rights, and the July 2003 rating decision became final when he did not appeal that decision or submit new and material evidence within one year following notice.  See id.  Thereafter, a July 2004 rating decision determined that new and material evidence had not been received to reopen a claim of service connection for a headache disability.  He was furnished notice of that determination and of his appellate rights, and the July 2004 rating decision became final when he did not appeal that decision or submit new and material evidence within one year following notice.  See id.  Thereafter, a November 2006 rating decision determined that new and material evidence had not been received to reopen a claim of service connection for a headache disability.  He was furnished notice of that determination and of his appellate rights, and the November 2006 rating decision became final when he did not appeal that decision or submit new and material evidence within one year following notice.  See id.  Finally, a December 2008 rating decision determined that new and material evidence had not been received to reopen a claim of service connection for a headache disability.  He was furnished notice of that determination and of his appellate rights, and the December 2008 rating decision became final when he did not appeal that decision or submit new and material evidence within one year following notice.  See id.

Evidence received since the December 2008 rating decision includes a November 2010 VA treatment report which included the following statement from a VA nurse: "The [V]eteran's [headache] disability pattern can be described as a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology."

As service connection for a headache disability was previously denied on the basis that there was no evidence that the Veteran had a headache disability that was recurrent in service or related to his service, for evidence to be new and material in the matter, it would have to be evidence not previously of record that tends to show that a current headache disability was recurrent in or related to his service.  The aforementioned evidence indicates that he has a current headache disability that may be due to an undiagnosed illness as a result of his Gulf War service.  For purposes of reopening, it is deemed credible.  It relates to an unestablished fact necessary to substantiate the claim of service connection for a headache disability, and raises a reasonable possibility of substantiating that claim (particularly in light of the low threshold standard for reopening endorsed by the Court in Shade, supra).  Therefore, the additional evidence received is both new and material, and the claim of service connection for a headache disability may be reopened.  38 U.S.C.A. § 5108.

Reopening Claim of Service Connection for a Disability Manifested by Joint Pain

Initially, a March 1999 rating decision denied the Veteran's claim of service connection for a disability manifested by joint pain essentially on the finding that there was no objective evidence of a current disability.  He was furnished notice of that determination and of his appellate rights, and the March 1999 rating decision became final when he did not appeal that decision or submit new and material evidence within one year following notice.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.  Thereafter, a July 2003 rating decision determined that new and material evidence had not been received to reopen a claim of service connection for a disability manifested by joint pain.  He was furnished notice of that determination and of his appellate rights, and the July 2003 rating decision became final when he did not appeal that decision or submit new and material evidence within one year following notice.  See id.  Thereafter, a July 2004 rating decision determined that new and material evidence had not been received to reopen a claim of service connection for a disability manifested by joint pain.  He was furnished notice of that determination and of his appellate rights, and the July 2004 rating decision became final when he did not appeal that decision or submit new and material evidence within one year following notice.  See id.  Thereafter, a November 2006 rating decision determined that new and material evidence had not been received to reopen a claim of service connection for a disability manifested by joint pain.  He was furnished notice of that determination and of his appellate rights, and the November 2006 rating decision became final when he did not appeal that decision or submit new and material evidence within one year following notice.  See id.  Finally, a December 2008 rating decision determined that new and material evidence had not been received to reopen a claim of service connection for a disability manifested by joint pain.  He was furnished notice of that determination and of his appellate rights, and the December 2008 rating decision became final when he did not appeal that decision or submit new and material evidence within one year following notice.  See id.

Evidence received since the December 2008 rating decision includes the report of an October 2010 VA joints examination which included the following statement from the VA examiner: "As far as his bilateral knee and ankle pain, I feel that the additional history of multiple migratory joint pain combined with the other medical manifestations of thrombocytopenia, adenopathy, skin rash, etc., this multisystem manifestation would fall under the category of diagnosed medically unexplained chronic multisystem illness without conclusive etiology."

As service connection for a disability manifested by joint pain was previously denied on the basis that there was no objective evidence that the Veteran had a current disability manifested by joint pain, for evidence to be new and material in the matter, it would have to be evidence not previously of record that tends to show a current disability manifested by joint pain.  The aforementioned evidence indicates that he has a current disability manifested by joint pain that may be due to an undiagnosed illness as a result of his Gulf War service.  For purposes of reopening, it is deemed credible.  It relates to an unestablished fact necessary to substantiate the claim of service connection for a disability manifested by joint pain, and raises a reasonable possibility of substantiating that claim (particularly in light of the low threshold standard for reopening endorsed by the Court in Shade, supra).  Therefore, the additional evidence received is both new and material, and the claim of service connection for a disability manifested by joint pain may be reopened.  38 U.S.C.A. § 5108.

Reopening Claim of Service Connection for a Gastrointestinal Disability

Initially, a March 1999 rating decision denied the Veteran's claim of service connection for a gastrointestinal disability essentially on the finding that he did not have a gastrointestinal disability that was incurred in or related to his service and that a diagnosis of IBS precluded service connection for an undiagnosed illness.  He was furnished notice of that determination and of his appellate rights, and the March 1999 rating decision became final when he did not appeal that decision or submit new and material evidence within one year following notice.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.  Thereafter, a July 2003 rating decision determined that new and material evidence had not been received to reopen a claim of service connection for a gastrointestinal disability.  He was furnished notice of that determination and of his appellate rights, and the July 2003 rating decision became final when he did not appeal that decision or submit new and material evidence within one year following notice.  See id.  Finally, a July 2004 rating decision determined that new and material evidence had not been received to reopen a claim of service connection for a gastrointestinal disability.  He was furnished notice of that determination and of his appellate rights, and the July 2004 rating decision became final when he did not appeal that decision or submit new and material evidence within one year following notice.  See id.

Evidence received since the July 2004 rating decision includes the Veteran's May 2015 hearing testimony.  At his May 2015 hearing, the Veteran testified that at the present time, his current gastrointestinal symptoms were the same symptoms that he had in service and that such symptoms have been continuous since that time.

As service connection for a gastrointestinal disability was previously denied on the basis that there was no evidence that the Veteran had a gastrointestinal disability that was incurred in or related to his service, for evidence to be new and material in the matter, it would have to be evidence not previously of record that tends to show that a current gastrointestinal disability was incurred in or related to his service.  The aforementioned evidence indicates that he has had continuity of symptomatology of a current gastrointestinal disability since service.  For purposes of reopening, it is deemed credible.  It relates to an unestablished fact necessary to substantiate the claim of service connection for a gastrointestinal disability, and raises a reasonable possibility of substantiating that claim (particularly in light of the low threshold standard for reopening endorsed by the Court in Shade, supra).  Therefore, the additional evidence received is both new and material, and the claim of service connection for a gastrointestinal disability may be reopened.  38 U.S.C.A. § 5108.


ORDER

The appeal to reopen a claim of service connection for bilateral hearing loss is denied.

The appeal to reopen a claim of service connection for a skin disability is granted.

The appeal to reopen a claim of service connection for a headache disability is granted.

The appeal to reopen a claim of service connection for a disability manifested by joint pain is granted.

The appeal to reopen a claim of service connection for a gastrointestinal disability is granted.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA for the issues of service connection for a skin disability (on de novo review), service connection for a headache disability (on de novo review), service connection for a disability manifested by joint pain (on de novo review), service connection for a gastrointestinal disability (on de novo review), whether new and material evidence has been received to reopen a claim of service connection for a disability manifested by fatigue and tiredness, whether new and material evidence has been received to reopen a claim of service connection for a sleep disability, service connection for immune thrombocytopenia, a rating in excess of 30 percent for memory loss, and a rating in excess of 10 percent for degenerative disc disease of the lumbar spine.

The Veteran's service personnel records confirm that he served in Saudi Arabia from January 1991 to May 1991.  Service connection may be established for a Persian Gulf Veteran (i.e., a Veteran who had active service in the Southwest Asia theater of operations during the Persian Gulf War) who exhibits objective indications of "qualifying chronic disability," including a chronic disability resulting from a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).

Service Connection for a Skin Disability

The Veteran contends that he has suffered from a skin disability ever since his service in Southwest Asia.  His service treatment records document that he was treated in service for a wart on his forearm (in August 1990 and June 1991), warts on his right fifth finger (in October 1991, February 1992, and August 1992), and a wart on his left ring finger (in August 1992).  Post-service VA treatment records beginning in May 2002 document treatment for a rash on his legs, arms, and buttocks, and he has asserted that this rash began during his service in Southwest Asia.

On VA joints examination in October 2010, the VA examiner opined the following: "...I feel that the additional history of multiple migratory joint pain combined with the other medical manifestations of thrombocytopenia, adenopathy, skin rash, etc., this multisystem manifestation would fall under the category of diagnosed medically unexplained chronic multisystem illness without conclusive etiology."  No rationale for this opinion was provided.

At his May 2015 hearing, the Veteran testified that at the present time, the lesions/rash on his legs, buttocks, arms, and scalp are the same type of lesions/rash that he had in service and that such symptoms have been continuous since that time.

An examination to secure a medical opinion (with adequate rationale) addressing any relationship between any current skin disability and the Veteran's military service (to include consideration of his allegations of continuity of symptomatology since his Southwest Asia service) is necessary.  A medical opinion is also needed regarding whether the Veteran's skin symptoms may be manifestations of an undiagnosed illness.

Service Connection for a Headache Disability

The Veteran contends that he has suffered from a headache disability ever since his service in Southwest Asia.  His service treatment records do not note any complaints, findings, diagnosis, or treatment of headaches.  Post-service VA treatment records beginning in June 1997 document treatment for headaches, and he has asserted that his headaches began during his service in Southwest Asia.

A November 2010 VA treatment report included the following statement from a VA nurse: "The [V]eteran's [headache] disability pattern can be described as a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology."  No rationale for this opinion was provided.

An examination to secure a medical opinion (with adequate rationale) addressing any relationship between any current headache disability and the Veteran's military service (to include consideration of his allegations of continuity of symptomatology since his Southwest Asia service) is necessary.  A medical opinion is also needed regarding whether the Veteran's headache symptoms may be manifestations of an undiagnosed illness.

Service Connection for a Disability Manifested by Joint Pain

The Veteran contends that he has suffered from a disability manifested by joint pain ever since his service in Southwest Asia.  His service treatment records document that he was treated in service for neck pain (in August 1991), left knee pain diagnosed as a strain (in April 1993 and May 1993), and right shoulder pain diagnosed as a contusion (in June 1993).  Post-service VA treatment records beginning in April 1997 document treatment for joint pain, and he has asserted that this joint pain began during his service in Southwest Asia.

On VA joints examination in October 2010, the VA examiner opined the following: "As far as his bilateral knees and ankle pain, I feel that the additional history of multiple migratory joint pain combined with the other medical manifestations of thrombocytopenia, adenopathy, skin rash, etc., this multisystem manifestation would fall under the category of diagnosed medically unexplained chronic multisystem illness without conclusive etiology."  No rationale for this opinion was provided.

An examination to secure a medical opinion (with adequate rationale) addressing any relationship between any current disability manifested by joint pain and the Veteran's military service (to include consideration of his allegations of continuity of symptomatology since his Southwest Asia service) is necessary.  A medical opinion is also needed regarding whether the Veteran's joint pain symptoms may be manifestations of an undiagnosed illness.

Service Connection for a Gastrointestinal Disability

The Veteran contends that he has suffered from a gastrointestinal disability ever since his service in Southwest Asia.  His service treatment records document that he was treated in service for vomiting and loose stools assessed as gastroenteritis (in February 1990) and vomiting and diarrhea suspected to be a virus (in June 1990).  Post-service VA treatment records beginning in April 1997 document treatment for stomach problems and diarrhea, and he has asserted that these gastrointestinal symptoms began during his service in Southwest Asia.

At his May 2015 hearing, the Veteran testified that at the present time, his current gastrointestinal symptoms were the same symptoms that he had in service and that such symptoms have been continuous since that time.

An examination to secure a medical opinion (with adequate rationale) addressing any relationship between any current gastrointestinal disability and the Veteran's military service (to include consideration of his allegations of continuity of symptomatology since his Southwest Asia service) is necessary.  A medical opinion is also needed regarding whether the Veteran's gastrointestinal symptoms may be manifestations of an undiagnosed illness.

Reopening Claim of Service Connection for a Disability Manifested by Fatigue and Tiredness

The Veteran contends that he has suffered from a disability manifested by fatigue and tiredness ever since his service in Southwest Asia.  At his May 2015 hearing, he testified that he got chemotherapy every month at the University of Miami Sylvester Cancer Center (for his immune thrombocytopenia), and his attorney testified that his current symptoms of fatigue and tiredness may also have been caused by these chemotherapy treatments.

The records of such chemotherapy treatment are not currently of record and must be secured.

Reopening Claim of Service Connection for a Sleep Disability

The Veteran contends that he has suffered from a sleep disability ever since his service in Southwest Asia.  In an April 2009 statement, he alleged that his sleeping disorder was secondary to his skin condition.  At his May 2015 hearing, he testified that he got chemotherapy every month at the University of Miami Sylvester Cancer Center (for his immune thrombocytopenia), and his attorney testified that his current sleep problems may also have been caused by these chemotherapy treatments.

As noted above, the records of such chemotherapy treatment are not currently of record and must be secured.

Service Connection for Immune Thrombocytopenia

The Veteran contends that he has suffered from immune thrombocytopenia ever since his service in Southwest Asia.  His service treatment records do not note any complaints, findings, diagnosis, or treatment of immune thrombocytopenia.  Post-service VA treatment records beginning in September 2010 document treatment for immune thrombocytopenia, and he has asserted that this disorder began during his service in Southwest Asia.

On VA Gulf War examination in October 2010, the Veteran was diagnosed with idiopathic (immune) thrombocytopenic purpura (ITP), and the VA examiner opined the following: "This is an autoimmune disorder, there is a clear diagnosis, but the etiology of this condition is unknown."  No rationale for this opinion was provided.

On VA joints examination in October 2010, the VA examiner opined the following: "...I feel that the additional history of multiple migratory joint pain combined with the other medical manifestations of thrombocytopenia, adenopathy, skin rash, etc., this multisystem manifestation would fall under the category of diagnosed medically unexplained chronic multisystem illness without conclusive etiology."  No rationale for this opinion was provided.

At his May 2015 hearing, the Veteran testified that he got chemotherapy every month at the University of Miami Sylvester Cancer Center (for his immune thrombocytopenia).  As noted above, the records of such chemotherapy treatment are not currently of record and must be secured.

An examination to secure a medical opinion (with adequate rationale) addressing any relationship between the Veteran's current immune thrombocytopenia and his military service (to include consideration of his allegations of continuity of symptomatology since his Southwest Asia service) is necessary.  A medical opinion is also needed regarding whether the Veteran's immune thrombocytopenia symptoms may be manifestations of an undiagnosed illness.

Rating for Memory Loss

The Veteran was most recently afforded a VA examination to assess his service-connected memory loss in June 2011.  Thereafter, at his May 2015 hearing, he testified that he had not had memory testing from a doctor in the last six to ten years.  He also testified that his memory loss was now affecting his current employment at AT&T, and he noted that this would be shown by Family and Medical Leave Act (FMLA) paperwork.  Given these allegations of increased severity (at his May 2015 hearing), a contemporaneous examination to assess his memory loss disability is necessary.  In addition, ongoing reports of VA treatment must be secured, as well as any outstanding FMLA records.

Rating for Degenerative Disc Disease of the Lumbar Spine

The Veteran was most recently afforded a VA examination to assess his service-connected lumbar spine disability in April 2011.  Thereafter, at his May 2015 hearing, he testified that his lumbar spine disability had worsened in the last three to four years (i.e., since his last VA examination).  He also testified that his lumbar spine disability was now affecting his current employment at AT&T, and he noted that this would be shown by FMLA paperwork.  Given these allegations of increased severity (at his May 2015 hearing), a contemporaneous examination to assess his lumbar spine disability is necessary.  In addition, ongoing reports of VA treatment must be secured, as well as any outstanding FMLA records.


Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for skin symptoms, headaches, joint pain, gastrointestinal symptoms, fatigue/tiredness, sleep problems, immune thrombocytopenia, memory loss, and/or degenerative disc disease of the lumbar spine, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation (to include all outstanding reports of chemotherapy treatment from the University of Miami Sylvester Cancer Center).  Obtain complete records of all such treatment and evaluation from all providers identified.  In addition, specifically secure complete copies of the clinical records of all updated (to the present) VA treatment and evaluation the Veteran has received for such disabilities since December 2013.

2.  Contact the Veteran's employer (AT&T) and request copies of all outstanding records pertaining to any FMLA leave he has requested.

3.  Arrange for the Veteran to be examined by an appropriate physician (or physicians) to establish the existence, and ascertain the nature and likely etiology, of any current chronic disability manifested by skin symptoms, headaches, joint pain, gastrointestinal symptoms, and/or immune thrombocytopenia.  The Veteran's entire record must be reviewed by the examiner(s) in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner(s) must provide opinions that respond to the following:

(a) Please identify (by diagnosis) each disorder manifested by skin symptoms, headaches, joint pain, gastrointestinal symptoms, and/or immune thrombocytopenia found.  

(b) Please identify the most likely etiology for any/each disability entity manifested by skin symptoms, headaches, joint pain, gastrointestinal symptoms, and/or immune thrombocytopenia diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred or aggravated during the Veteran's active service?  The examiner(s) should specifically consider and address any pertinent findings in the Veteran's service treatment records, as well as the Veteran's allegations of continuity of symptomatology since his Southwest Asia service.

(c) If the answer to (b) is NO, then please determine whether it is at least as likely as not (a 50% or better probability) that examination findings or other evidence demonstrate that the Veteran's skin symptoms, headaches, joint pain, gastrointestinal symptoms, and/or immune thrombocytopenia are:

(i) An undiagnosed illness (signs or symptoms cannot be attributed to known medical diagnoses); or 
(ii) A medically unexplained chronic multisymptom illness.  The examiner should consider and discuss as necessary the VA joints examination in October 2010 wherein the VA examiner opined the following: "...I feel that the additional history of multiple migratory joint pain combined with the other medical manifestations of thrombocytopenia, adenopathy, skin rash, etc., this multisystem manifestation would fall under the category of diagnosed medically unexplained chronic multisystem illness without conclusive etiology."  

The examiner is advised of the distinction between a "medically unexplained chronic multisymptom illness" (which is defined as "a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities," such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) and a "chronic multisymptom illness of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis." In other words, if any diagnosis is partially understood in terms of etiology or pathophysiology, it is not a "diagnosable but medically unexplained chronic multisymptom illness of unknown etiology."

The examiner(s) must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

4.  Arrange for a neuropsychiatric examination of the Veteran to determine the severity of his service-connected memory loss.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify and describe in detail all symptoms and manifestations of the Veteran's service-connected memory loss (and their degree of severity and impact on function).

(b) Please specifically comment on the impact of the Veteran's service-connected memory loss on occupational and daily activity functioning.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

5.  Arrange for a spine examination of the Veteran to determine the severity of his service-connected degenerative disc disease of the lumbar spine.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify and describe in detail all symptoms and manifestations of the Veteran's service-connected degenerative disc disease of the lumbar spine (and their degree of severity and impact on function).

(b) Please specifically comment on the impact of the Veteran's service-connected degenerative disc disease of the lumbar spine on occupational and daily activity functioning.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

6.  The AOJ should ensure that all of the development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claims of service connection for a skin disability (on de novo review), service connection for a headache disability (on de novo review), service connection for a disability manifested by joint pain (on de novo review), service connection for a gastrointestinal disability (on de novo review), whether new and material evidence has been received to reopen a claim of service connection for a disability manifested by fatigue and tiredness, whether new and material evidence has been received to reopen a claim of service connection for a sleep disability, service connection for immune thrombocytopenia, a rating in excess of 30 percent for memory loss, and a rating in excess of 10 percent for degenerative disc disease of the lumbar spine.  If any benefit sought remains denied, the AOJ should issue an appropriate supplemental SOC (SSOC) and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


